Citation Nr: 9930840	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  99-13 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had recognized service from December 1944 to 
March 1946.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from a determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, that the appellant has not presented new 
and material evidence to reopen a claim of service connection 
for the cause of the veteran's death.

FINDINGS OF FACT

1.  An unappealed RO rating decision dated in March 1982 
denied service connection for the cause of the veteran's 
death.  The appellant was notified of that decision but did 
not appeal.

2.  The evidence received since that decision is duplicative, 
irrelevant or incompetent.  


CONCLUSIONS OF LAW

1.  The March 1982 rating decision that denied service 
connection for the cause of the veteran's death is final.  38 
U.S.C. § 7105 (38 West 1991) (formerly 38 U.S.C. § 4105); 38 
C.F.R. § 19.153 (1981).

2.  New and material evidence for reopening the claim has not 
been received.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran died in November 1976.  According to the death 
certificate, the cause of death was pulmonary tuberculosis of 
one 'ear's duration.  The appellant is the veteran's widow.  
Service connection for the cause of the veteran's death was 
denied by a March 1982, unappealed rating decision, of which 
the appellant was notified the same month.  At that time the 
RO considered available military records, affidavits dated in 
1959 regarding a leg disability, statements from F. Gabriel, 
M.D., dated in 1959 and 1981 regarding a leg disability, and 
a Veterans Memorial Hospital report showing that the veteran 
was hospitalized in late 1976 with a relevant diagnosis of 
active pulmonary tuberculosis, which was noted to have 
apparently had its onset in 1969, and that that was his first 
admission to that hospital.  None of the above tends to 
relate pulmonary tuberculosis to the veteran's military 
service or to the presumptive period for service connection 
or otherwise provide a nexus between the veteran's death and 
service.   

At the time of the 1982 rating decision, the appellant had 
alleged that the veteran had been hospitalized for pulmonary 
tuberculosis and a gunshot wound from 1945 to 1946 at the V. 
Luna Hospital. The RO wrote to that facility requesting the 
veteran's records.  In December 1981, a reply was received 
stating that the veteran had not been confined there, 
including in 1945/1946.   Thereafter, the appellant advised 
that the hospital record in question could be obtained from 
the Veterans Memorial Hospital, not the V. Luna Hospital.  
Although the RO did not request same from the Veterans 
Memorial Hospital, that facility had previously noted that 
the veteran's 1969 admission was his first.  Thus, there was 
no need to contact that hospital for earlier records.  

Since the time of the March 1982 unappealed rating decision, 
the appellant has submitted a photocopy of a military 
document dated in 1971 that contains nothing relevant to 
pulmonary tuberculosis or any other disability.  She also 
submitted a copy of the May 1881 statement by Dr. Gabriel 
that was previously of record.





The appellant testified at a hearing at the RO in June 1998, 
at which time she proffered documentary evidence already of 
record.  She testified that the veteran had told her that 
became ill with a pulmonary condition during service, that he 
was sick for a long time, and that he died from a recurrence 
of his pulmonary condition in 1976.  The hearing officer 
suggested that the appellant try to submit medical evidence 
of the veteran's lung condition within three years after 
service.  Thereafter, the appellant did not submit or 
identify any additional evidence.


Legal Criteria

Generally, a claim that has been denied in a final rating 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 1991) (formerly 38 U.S.C.A. § 4105).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108. 

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim. 38 C.F.R. § 3.156(a) (1999).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131.  Where a veteran 




served continuously for 90 days or more during a period of 
war or during peacetime after December 31, 1946, and 
pulmonary tuberculosis becomes manifest to a degree of 10 
percent within three years from the date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of the disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1999).

Service connection for the cause of the veteran's death may 
be established where the evidence shows that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or with some other condition be the immediate 
underlying cause, or be etiologically related. 38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (1999).

Analysis

At the time of the veteran's death, he had no adjudicated 
service-connected disabilities.  Since the appellant did not 
appeal the 1983 rating decision that denied service 
connection for the cause of the veteran's death, she must 
present new and material evidence to reopen her claim.  




Pursuant to the holding in Hodge v. West, 155 F.3d 1356, 1361 
(Fed. Cir. 1998) the legal hurdle articulated in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), that required reopening of 
claim on the basis of "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the case, has 
been declared no longer valid.  Thus, the standard that 
remains valid, as cited above, 38 C.F.R. § 3.156(a), requires 
that in order for the new evidence to be material, it must be 
"so significant that it must be considered in order to fairly 
decide the merits of the claim."  The RO considered the 
provisions of 38 C.F.R. § 3.156(a), along with the Colvin 
provisions, in deciding the case and the Board has reviewed 
the claim within the confines of 38 C.F.R. § 3.156(a).  In 
view of the fact that the Unites States Court of Appeals for 
Veterans Claims has held in Fossie v. West, 12 Vet App 1 
(1998), that the standard articulated in 38 C.F.R. § 3.156(a) 
is less stringent than the one previously employed by Colvin, 
the Board concludes that no prejudice will result to the 
veteran by the Board's deciding this case without remanding 
it to the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).

The only "new" documentary evidence presented since the prior 
unappealed rating decision is a military extract that has 
nothing to do with the veteran's death, tuberculosis or any 
other disability.  It is in no way relevant to her claim.  
She has also submitted a copy of a medical statement that was 
on file at the time of the 1982 rating decision so certainly 
it is not new and material.  Her testimony at the RO hearing 
is "new" but it is not material.  Although she testified 
that the veteran had told her that became ill with a 
pulmonary condition during service, what he told her is not 
competent evidence that he had pulmonary tuberculosis during 
or within three years after service.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Thus, there is no new and material 
evidence and the claim may not be reopened.  





ORDER

New and material evidence not having been received, the claim 
of service connection for the cause of the veteran's death is 
not reopened.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

